DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to for the following reasons: 
Figures 4 to 12 do not include any reference numerals.  Conventionally, drawings are accompanied by reference numerals that correspond to reference numerals in the Specification.  However, Applicant’s drawings do not include reference numerals for Figures 4 to 12.
Figure 6 is not actually described in the Specification.  There is only a brief reference to Figure 6 on Page 17, Line 8.  If Applicant cannot provide support for Figure 6, then they should cancel the drawing from the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Natural Language Processor Encapsulating a Collection of Natural Language Classifiers
The disclosure is objected to because of the following informalities:
On page 1, line 10, “learn through learn through” should be “learn through”.
On page 2, line 29, “encapsulate a encapsulate a” should be “encapsulate a”.
On page 3, line 18, “based models Available” should be “based models.  Available”.
On page 8, line 31, “principals” should be “principles”.    
On page 9, line 4, “principals” should be “principles”. 
On page 10, line 7, “can overwrites” should be “can overwrite”.
On page 12, lines 12 to 13, “can factored” should be “can be factored”.
On page 17, line 25 to 26, there are parenthetical phrases that are not a complete grammatical sentence, and should be canceled if they cannot be corrected. 
On page 18, line 4, “reporting accurate accuracy” appears to be redundant, but could be “reporting accuracy”.
On page 18, line 4, “QWK” is an abbreviation, but it is unclear what it stands for.  Applicant should write out what the abbreviation stands for in full for at least the first occurrence of the abbreviation.
On page 19, line 17, “Fit each the ensembler” is not grammatical, but could be “Fit each ensembler”.   
On page 20, line 17, “can lead greater” should be “can lead to greater”.
On page 24, line 14, “in a uniform while” appears to have a word missing, and could be “in a uniform way while”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 to 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli et al. (U.S. Patent Publication 2015/0149176) in view of Amid et al. (U.S. Patent Publication 2018/0358001).
Concerning independent claim 1, Giulianelli et al. discloses a system and method for training a natural language classifier, comprising:
“a memory having executable software code; a processor for implementing commands of the executable software code” – exemplary system or computing device 500 includes a processing unit (CPU) or processor 520, and system memory 530 as read only memory (ROM) 530 and random access memory (RAM) 550 (¶[0033]: Figure 5); an illustrated system includes software executing on a general purpose computer; read-only memory (ROM) 540 stores software performing the operations described and random access memory (RAM) 550 for storing results; logical operations of the various embodiments are implemented as a sequence of computer implemented steps, operations, or procedures running on a programmable circuit within a general use computer (¶[0037] - ¶[0038]: Figure 5); generally, program modules include functions that perform particular tasks (¶[0042]); here, “a processor for implementing commands of the executable software code” is simply a processor executing steps of the software; broadly, “commands” can be construed as instructions of the software code, and not necessarily as input from a user;
“the executable software code comprising a software framework and an application programming interface, wherein the application programming interface encapsulates a collection of natural language classifiers” – a system can process a machine transcription in a set of machine transcriptions via a set of natural language understanding classifiers (“a collection of natural language classifiers”) to yield a machine map including a set of classifications and a classification score for each machine transcription in the set of machine transcriptions (Abstract); a system can send all 800 transcriptions through one or multiple NLU classifiers (¶[0016]); Figure 3 illustrates three NLU classifiers 308 (¶[0024]: Figure 3); a system can process each machine transcription in a set of machine transcriptions via a set of natural language understanding classifiers (¶[0031]: Figure 4: Step 406); broadly, “a software framework . . . encapsulates a collection of natural language classifiers” because these classifiers are included in the execution of the software; 
“wherein the natural language processor is configured to receive raw text” – a system can receive a set of human transcriptions and a set of machine transcriptions (Abstract); a system can use a transcription for each input utterance; one way to get transcriptions from recorded calls is via human transcribers; alternately, a system can process utterances via one or multiple automatic speech recognizers (ASRs) (¶[0013] - ¶[0014]); a system can receive a set of machine transcriptions (¶[0030]: Figure 4: Step 404); here, a transcription is “raw text”.
Concerning independent claim 1, the only element not expressly disclosed by Giulianelli et al. is “an application programming interface . . . wherein the application programming interface encapsulates a collection of natural language classifiers”.  However, this might be construed as implicit for Giulianelli et al.  That is, “an application programming interface” can be defined as a software intermediary that enables two applications to communication with one another.  Generally, an application programming interface is a common feature of software programs.  Here, stating that there is an application programming interface that ‘encapsulates’ a collection of natural language classifiers can simply be construed as requiring that a software program is able to communicate with a plurality of classifiers.  So, “an application programming interface . . . [that] encapsulates a collection of natural language classifiers” might be considered implicit in Giulianelli et al., simply because the software program controls a plurality of natural language classifiers and must communicate with the plurality of natural language classifiers. 
Concerning independent claim 1, even if this limitation of “an application programming interface . . . wherein the application programming interface encapsulates a collection of natural language classifiers” is omitted by Giulianelli et al., it is taught by Amid et al.  Generally, Amid et al. teaches a method, apparatus, and system for conflict detection and resolution for competing intent classifiers in a modular conversation system.  Specifically, Amid et al. states that, in operation, users submit one or more questions through a front-end application user interface (UI) or application programming interface (API) (“an application programming interface”), and natural language processing (NLP) techniques provide answers with associated evidence and confidence measures from an ingested knowledge base. (¶[0001])  Individually trained classifiers are combined to compete for an incoming utterance/input with intent/output results provided to an aggregator algorithm, which selects the winning intent according to a pre-set decision rule.  (¶[0002])  A plurality of classifiers 13a-c may be combined and used together to assist with the evaluation of questions 10 and generation of answers 20 to improve a capability of the QA system 100.  A first classifier A 13a may be a core classifier service and a second Classifier B 13b may be a customized Natural Language Classifier (NCL) service.  Different classifiers, e.g., Classifier B 13b and Classifier C 13c, are independently trained with separate training data.  Each classifier service 13a-c may separately apply its own training data to independently extract intent from natural language utterance (inputs).  (¶[0026]: Figure 1)  Amid et al., then, teaches “an application programming interface” that communicates with “a collection of natural language classifiers”.  An objective is to provide a solution for efficiently bringing different independently-trained intent classifiers into joint use.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to provide an application programming interface to a collection of natural language classifiers as taught by Amid et al. in a system and method for training classifiers for natural language understanding in Giulianelli et al. for a purpose of efficiently bringing together different independently-trained classifiers for joint use.

Concerning claims 5 and 10, Giulianelli et al. discloses training classifiers for use in natural language understanding (¶[0002]); Figure 3 illustrates a flow diagram 300 for training models for use with a classifier; input for this step is a map of machine transcriptions 306 generated by a group of ASR engines 304; for every available NLU classifier 308, which can be trained for other, slightly different domains, a system can train a model for a classifier 312 (¶[0024]; Figure 3).  Here, transcriptions are “the raw text”, and a classifier is trained on the transcriptions (“train the natural language processor based on the raw text” and “wherein the natural language classifiers are configured to receive raw text”).
Concerning claims 6 and 8, Amid et al. teaches that users submit one or more questions through a user interface (UI) (¶[0001]); Figures 4 to 7 illustrate sequential user interface display screen shots (¶[0010]: Figures 4 to 7); when individually trained classifiers are combined to compete for an incoming utterance/input, intent/output results are provided to an aggregator algorithm which selects a winning intent according to a pre-set decision rule (¶[0002]); classifier decisions are sent to an aggregator which chooses or decides on an intent according to its decision logic (¶[0004]); Training Data A 19a, Training Data B 19b, and Training Data C 19c is provided to train only the corresponding classifier, e.g., Classifier A 13a, Classifier B 13b, or Classifier C 13c, and associated confidence measures Ci are provided to an aggregator 14 which chooses one of the intent values Ii from classifiers 13a-c (¶[0028]: Figure 1); responses are processed by aggregator 14 which selects the winning classifier using the aggregator’s decision logic (¶[0032]: Figure 1); method steps embody functionality that evaluates the submitted classifiers against any one that they could compete with (¶[0044]: Figure 3).  Here, aggregator 14 “comprises an aggregator”.  Moreover, “a user interface” resides in handheld computer 110, pen computer 120, laptop computer 130, and personal computer 150, and “the software framework” is question/answer (QA) system 100A.  Question/answer (QA) system 100A, then, includes Classifier A 13a, Classifier B 13b, Classifier C 13c, and Aggregator 14 (“wherein the software framework sits between a user interface and the aggregator”).  Additionally, “an ensembler” is equivalent to “an aggregator” because an aggregator takes an ‘ensemble’ of output from Classifier A 13a, Classifier B 13b, and Classifier C 13c (“further comprising an ensembler, wherein the software framework sits between a user interface and the ensembler”).  

Claims 2 to 3 are rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli et al. (U.S. Patent Publication 2015/0149176) in view of Amid et al. (U.S. Patent Publication 2018/0358001) as applied to claim 1 above, and further in view of Golipour et al. (U.S. Patent Publication 2018/0330729).
Giulianelli et al. omits the limitations directed to “normalize the raw text into normalized raw text”, “tokenize the normalized text into a collection of tokens”, “map the collection of tokens into a finite dimensional real vector space of features”, “process by a neural network to map the collection of tokens to a fixed dimensional real vector space of features”, and “classify the finite dimensional real vector space to approximate a set of training data based on a collection of parameters”.  However, it is fairly well known to perform all of these steps in natural language processing.  
Specifically, Golipour et al. teaches text normalization based on data-driven machine learning that receives a text corpus comprising unstructured natural language text, and generates a sequence of normalized text based on the received text corpus.  (Abstract)  Text normalizer 820 receives text corpus 802 that includes unstructured natural language text, and generates a sequence of normalized text 822 to adapt or transform non-standard words to a contextually appropriate form.  Tokenizer 1020 can generate tokens by processing received text corpus 802 to perform syntax and/or semantic analysis of the received text corpus 802 by recognizing characters including words, sequences of letters, punctuation marks, numbers, and digits, and can generate one or more sequences of tokens based on the recognized characters.  (¶[0266] - ¶[0267]: Figure 10A)  Based on determined features associated with tokens, feature extractor 1040 can perform word embedding of the tokens.  Word embedding can map each token to a vector, e.g., an n-dimensional feature vector.  Each feature extracted from a token can be mapped to one or more dimensions of a feature vector.  A feature vector can be a real-valued vector.  Feature extractor 1040 can perform word embedding using a deep neural network, e.g., recurrent neural networks or long short-term memory (LSTM).  (¶[0271]: Figure 10A)  Classifier 1060 can classify tokens using data-driven learning networks with machine learning techniques.  (¶[0279]: Figure 10A)  A classifier based on data-driven learning networks can classify tokens.  (¶[081]: Figure 10A)  Golipour et al., then, teaches all of these limitations directed to normalizing, tokenizing, mapping tokens to a real vector space of finite dimensions by word embedding with a neural network, and classifying based on a set of parameters.  An objective is to improve an accuracy and speed of generating pronunciations.  (¶[0010])  It would have been obvious to one having ordinary skill in the art to provide pre-processing of text as taught by Golipour et al. to classify text in natural language understanding of Giulianelli et al. for a purpose of improving an accuracy and speed of classification. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli et al. (U.S. Patent Publication 2015/0149176) in view of Amid et al. (U.S. Patent Publication 2018/0358001) as applied to claim 1 above, and further in view of Li et al. (U.S. Patent Publication 2021/0097443).
Giulianelli et al. does not expressly disclose all of the limitations of “an initialization command that defines parameters of a model”, “a fit command that fits the parameters to the training data”, “a save command that saves or loads the model into memory”, and “a score command that predicts a score based on the training data”.  However, all of the “commands” can be construed as computer instructions sent by a computer program to perform training of machine learning models.  Here, Giulianelli et al. could be understood to disclose “a score command that predicts a score based on the training data” because a system can process each machine transcription in the set of machine transcriptions via a set of natural language understanding classifiers to yield a machine map including a set of classification scores.  (Abstract)  A system can take an output from a classifier with a highest confidence score.  (¶[0018])  Classifiers 204 generate output categories 206 and classification scores 208 for utterances 202.  (¶[0023]: Figure 2)  Similarly, Amid et al. teaches that a calibration procedure incorporates confidence scores from different classifiers to upgrade or downgrade scores from classifiers.  (¶[0058])   
Anyway, Li et al. teaches training of machine learning models.  (Abstract)  At the start of training, respective initial model parameter values and hyperparameter values of each training session can be initialized using any appropriate technique (“an initialization command that defines parameters of a model”).  (¶[0033]: Figure 1)  Controller 115 can initialize each training session with respective different hyperparameter and initial model parameter values.  (¶[0036]: Figure 1)  Controller 115 can evaluate a fitness of training sessions to compare the training sessions and select a better performing training session (“a fit command that fits the parameters to the training data”).  (¶[0047]: Figure 1)  A comparison between two training sessions is referred to as a ‘competition’.  Each worker, upon completing a training session, can be configured to execute a fitness evaluation function on the completed training session.  (¶[0049]: Figure 1)  Warm-starting refers to setting model parameter values of a candidate model according to a previously defined set of model parameter values that were obtained as a result of some earlier training.  Warm-starting can be used to save and restore models (“a save command that saves or loads the model to the memory”).  (¶[0031])  Implicitly, models are at least temporarily loaded and saved during training according to a computer program.  A worker for a training session a evaluates fitness f(a) and a worker for training session b evaluates fitness f(b) to identify a better performing training session.  Controller 115 can compare features fi(a) and fi(b), and tally a ‘win’ for the training session having the better score (“a score command that predicts a score based on the training data”).  (¶[0051]: Figure 1)  Broadly, Li et al., then, teaches all of these commands that are characteristic of comparing and selecting models that are trained by machine learning.  An objective is to train a machine learning model from a plurality of candidate models to learn improved hyperparameter values by periodically comparing candidate models after training sessions and enabling the better performer candidate model to reproduce.  (¶[0007])  It would have been obvious to one having ordinary skill in the art to provide a computer program to train a machine learning model with commands including initialization, fit, save, and score as taught by Li et al. to train a natural language classifier of Giulianelli et al. for a purpose of learning improved hyperparameter values by periodically comparing candidate models after training sessions.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli et al. (U.S. Patent Publication 2015/0149176) in view of Amid et al. (U.S. Patent Publication 2018/0358001) as applied to claims 1, 6, and 8 above, and further in view of Wang et al. (U.S. Patent Publication 2021/0064984).
Giulianelli et al. could be construed to disclose “to instantiate machines based on the collection of natural language classifiers, wherein each of the machines is configured . . . to generate a score based on the training data and the model” because a system can process each machine transcription in the set of machine transcriptions via a set of natural language understanding classifiers to yield a machine map including a set of classification scores.  (Abstract)  A system can take an output from a classifier with a highest confidence score.  (¶[0018])  Classifiers 204 generate output categories 206 and classification scores 208 for utterances 202.  (¶[0023]: Figure 2)  Similarly, Amid et al. teaches an aggregator 14 and a calibration procedure incorporates confidence scores from different classifiers to upgrade or downgrade scores from classifiers.  (¶[0058])  However, Giulianelli et al. and Amid et al. do not expressly teach “load a model” and “save the score”.  Still, it could be considered to be implicit that a model is loaded during processing and that a score is saved at least temporarily. 
Wang et al. teaches prediction using machine learning that trains a machine learning model and generates one or more predicted engagement scores.  (Abstract)  An ML model is stored in a model repository.  (¶[0032])  Dynamic training fits the ML model to a stream of dynamic data.  (¶[0033])  An ML model that is fully trained is loaded by an inference engine.  (¶[0034])  An ML model is saved in ML model store 256 for later customization through dynamic training.  (¶[0049]: Figure 2)  The ML model is loaded by inference engine 240 from active model cache 248.  The ML model is used to predict the most probable engagement scores, and a time-series of engagement scores are saved in prediction score store 230.  (¶[0052]: Figure 2)  Wang et al., then, teaches the limitations directed to “load a model” and “save the score”.  An objective is to use a machine learning (ML) model that is trained using both static data and dynamic data to provide real-time engagement prediction.  It would have been obvious to one having ordinary skill in the art to load a model and save a score as taught by Wang et al. to train natural language understanding classifiers in Giulianelli et al. for a purpose of providing real-time prediction using static and dynamic data. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli et al. (U.S. Patent Publication 2015/0149176) in view of Amid et al. (U.S. Patent Publication 2018/0358001) as applied to claim 1 above, and further in view of Chae (U.S. Patent Publication 2018/0219973).
Giulianelli et al. does not expressly disclose the limitations of “wherein the natural language classifiers inherit from a general machine class of the application programming interface.”  However, Chae teaches an integrated management apparatus and method for instances of vendor classes.  (Abstract)  A common application programming interface (API) may control devices by matching each of instances of a vendor class converting the common API to an API corresponding to a device of a specific vendor and converting an instruction input to a common API to which each of the instances of a vendor class is matched.  (¶[0006])  Specifically, a class of a lower layer among hierarchical classes may inherit a common API of a class of an upper layer.  (¶[0008] and ¶[0013])  Device identifier 120 may define a hierarchical class for each domain.  A class of a lower layer among hierarchical classes may inherit a common API of a class of an upper layer and may include an API different from those of classes of the same layer.  (¶[0032]: Figure 1)  In the case of hierarchical classes defined by device identifier 120, classes of the same layer may inherit different common APIs based on an upper layer.  Each of the classes of a lower layer may inherit all of command APIs of ancestors.  (¶[0048] - ¶[0049])  Chae, then, teaches a concept of classifiers that “inherit from a general machine class of an application programming interface.”  An objective is to integrally manage different vendors and different types of devices.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to provide an application programming interface for classifiers that inherit from a general machine class as taught by Chae to a set of natural language understanding classifiers of Giulianelli et al. for a purpose of managing different devices and different vendors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Roy et al., Choi et al., and Sano et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        
November 10, 2022